In a proceeding to validate petitions designating Anthony I. Giacobbe as a candidate in the Republican Party primary election to be held on September 8, 1977 for the public office of New York City Council Member at Large from the Borough of Staten Island, the appeal is from a judgment of the Supreme Court, Richmond County, dated July 29, 1977, which after a hearing, inter alia, granted the application. Judgment affirmed, without costs or disbursements. There has been compliance with the provisions of the Election Law. Hopkins, J. P., Cohalan, Margett, Titone and Suozzi, JJ., concur.